EFFRON, Judge
(concurring in part and in the result):
This case involves a male soldier — appellant — who entered a barracks room occupied by two sleeping female soldiers late at night, without knocking or obtaining their permission to enter. He then initiated sexual foreplay with one of the sleeping females, a person with whom he had no previous professional, personal, or sexual relationship. The female called out the name of her boyfriend — SGT R — and appellant then initiated an act of sexual intercourse. Almost immediately after the act, the female viewed appellant and realized that he was not her boyfriend. According to her roommate, she became upset and ordered appellant out of the room. He responded by saying, “I’m so sorry. I will never let it happen again.”
The military judge, in rejecting appellant’s motion for a finding of not guilty, found that—
a reasonable factfinder could find all the essential elements beyond a reasonable doubt ... [including] evidence of the considerable intoxication ... [which] resulted in a sleep such that it can at least be argued that [the female soldier] was incapable of giving knowing, intelligent, and conscious consent at the time of sexual intercourse.
Paragraph 45e(l)(b), Part IV, Manual for Courts-Martial, United States (1995 ed.), provides that, where there is “actual consent, although obtained by fraud, the act is not rape, but if to the accused’s knowledge the victim is ... unconscious to an extent ren*218dering ... her incapable of giving consent, the act is rape.” The court-martial had sufficient evidence to determine that appellant knew that the female soldier did not give knowing, intelligent, and conscious consent, particularly in view of his late night entry into a female barracks room followed by initiation of sexual activity with a sleeping female with whom he had no past sexual relationship and no past personal relationship that would indicate that such sexual activity would be welcomed.
In this case, the foregoing evidence provides an appropriate basis to affirm the conviction on the basis of legal sufficiency under the test set forth in Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), and the test for ruling on a motion for a finding of not guilty under RCM 917(d), Manual, supra. I am not prepared to concur in the majority opinion with respect to Issue I, however, in view of the majority’s reliance on dicta in United States v. Traylor, 40 MJ 248 (CMA 1994), and United States v. Booker, 25 MJ 114 (CMA 1987). In the absence of a specific case or controversy, I have reservations about such dicta to the extent that it would suggest that a person could be convicted of rape in circumstances where the evidence, viewed in the light most favorable to the Government, would demonstrate that a person reasonably believed there was consent. See para. 45c(l)(b). Given the wide variety of male-female relationships and interactions under which such an issue might arise, I would caution against any broad pronouncements until we are faced with a concrete set of facts. See Traylor, supra at 250-51 (Wiss, J., concurring in the result).